                   Case 1:17-cr-00722-VSB Document 370 Filed 03/11/21 Page 1 of 1
                                                    U.S. Department of Justice
          [Type text]
                                                                          United States Attorney
                                                                          Southern District of New York

                                                                          The Silvio J. Mollo Building
                                                                          One Saint Andrew’s Plaza
                                                                          New York, New York 10007


                                                                              March 9, 2021

          By ECF
          The Honorable Vernon S. Broderick
          United States District Judge
          Southern District of New York
          United State Courthouse
          40 Foley Square, Courtroom 518
          New York, New York 10007

                   Re:       United States v. Sayfullo Habibullaevic Saipov, S1 17 Cr. 722 (VSB)

          Dear Judge Broderick:

                  The parties write pursuant to the Court’s Order of January 11, 2021, directing the parties
          to submit an update letter by March 9, 2021 concerning a trial date. Given the continued impact
          of COVID-19 on, among other things, the Court’s operations and travel, as well as the additional
          considerations necessary to schedule this trial, the parties respectfully request an adjournment until
          April 9, 2021 to provide an update to the Court. Further, in light of the COVID-19 pandemic and
          given the defendant’s ongoing preparations for trial, the parties agree that the Court should exclude
          time in the interests of justice under the Speedy Trial Act pursuant to 18 U.S.C. § 3161(h)(7)(A)
          through April 9, 2021.

                                                                              Respectfully submitted,
I am in receipt of the parties' update of March 9, 2021. (Doc.
369.) The parties are directed file a further update on or before
                                                                              AUDREY STRAUSS
April 9, 2021. The parties' request that I exclude time in the
                                                                              United States Attorney
interests of justice under the Speedy Trial Act pursuant to 18
U.S.C. § 3161(h)(7)(A) is Granted through April 9, 2021. Such a
continuance is necessary to, among other things, allow the parties
to continue to prepare for trial, and I find that the ends of justice
                                                                        By:          /s/
served by granting the continuance outweigh the interest of the
                                                                              Amanda Houle
public and Defendant Saipov in a speedy trial.
                                                                              Sidhardha Kamaraju
                                                                              Matthew Laroche
                                                                              Jason A. Richman
                                                                              Assistant United States Attorneys
                                                                              (212) 637-2194/6523/2420/2589

          cc:      Defense counsel (by ECF)
                                                   3/11/2021
